Citation Nr: 1211120	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  03-22 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a total hysterectomy with a suspended bladder.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to October 1991, with additional periods of service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In April 2008 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Veteran's appeal was previously before the Board in January 2006, June 2008 and October 2010, on which occasions it were remanded for further development.  The Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A hysterectomy was required many years after the Veteran's active duty service and medical problems requiring such surgeries are not causally or etiologically related to such service. 


CONCLUSION OF LAW

A disorder requiring a hysterectomy was not incurred in or aggravated during service.  38 U.S.C.A. §§ 101, 1110, 5106 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated December 2003, April 2004, March 2006, April 2006 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded a VA examination during the pendency of the appeal.  The examination report reflect that the examiner reviewed the Veteran's medical records, recorded her current complaints, conducted an appropriate physical examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a total hysterectomy with a suspended bladder.  She asserts that this condition began in or is due to service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The term "active duty military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Thus, with respect to the Veteran's Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation of service, are provided by law to assist veteran in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the propositions that, "if a claim relates to a period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  

The Veteran first claimed entitlement to service connection for a total hysterectomy with a suspended bladder in October 2001.  The RO denied entitlement to service connection for that condition in a July 2002 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in June 2003.  The RO issued a Statement of the Case (SOC) later that month, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2003.  The Veteran's claim first came before the Board in January 2006, on which occasion it was remanded for further development.  Subsequent remands were also issued in June 2008 and October 2010.  The Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of records includes service treatment records, private treatment records, VA treatment records, a VA examination report and both written and oral statements from the Veteran.  

As noted above, the Veteran had active service from November 1990 to October 1991.  Service treatment records from that period are entirely negative for any findings or treatment related to the Veteran's hysterectomy.   Those records do contain an April 1991 ultrasound that showed bilateral multiple small ovarian cysts.  An undated record shows a diagnosis of anemia.  

Service treatment records covering the Reserve period from April 1995 to March 1999 also do not show treatment for any gynecological condition or gynecological symptomatology.  A medical questionnaire from April 1995 does show that the Veteran indicated having a history of a "female disorder," but does not show what type of disorder this was or when the Veteran was treated for this disorder.  

Records indicate that the Veteran served in the Reserves up until May 2002.  VA treatment records from March 1996 include a radiology consultation report.  The Veteran reported irregular menses with heavy flow and anemia.  Pelvic examination was within normal limits, but transvaginal sonography showed a mixed echogenic mass.  VA treatment records from September 2000 show that the Veteran reported ongoing bleeding and was referred for a gynecological evaluation.  In January 2001 the Veteran underwent a total abdominal hysterectomy secondary to fibroids and stress incontinence.  Treatment records subsequent to the Veteran's hysterectomy, as well as a VA examination from April 2002, indicate the presence of some residuals based on that procedure.  

In her May 2003 Notice of Disagreement (NOD) the Veteran stated her belief that her excessive bleeding and subsequent anemia during active duty were precursors to the condition which ultimately resulted in her hysterectomy.  In an August 2003 statement she reported that she began having trouble with excessive vaginal bleeding while deployed in Saudi Arabia (January 1991 to April 1991), and that after her return from Saudi Arabia until 1995 she was being treated for abnormal bleeding with hormone injections.  

In April 2008 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that while she was on active duty she started having bleeding and anemia.  She stated that this first started in approximately 1989 or 1990, but that she was only treated started in approximately 1993.  She reported being given medicine to make her blood count come back up and that her lab counts kept going down.

The Veteran was afforded a VA examination in support of her claim in September 2011.  After conducting a physical examination and reviewing the Veteran's claims file, the examiner states that it was less likely than not that the Veteran's hysterectomy was incurred in or caused by the Veteran's claim in-service injury, event or illness.  The examiner noted that the Veteran had a hysterectomy and Burch procedure for fibroids and stress urinary incontinence.  He stated that the Veteran's hematocrit on active duty was normal, citing a hematocrit of 40 on November 22, 1991.  He also noted that an ultrasound performed in service on June 3, 1991, showed a normal uterus and ovaries, without pathologic cysts.  He found that the swelling and fluid retention in service was well-documented to be due to myocarditis.  Finally, he noted that the Veteran was anemic and had uterine polyps and fibroids on ultrasound just prior to her hysterectomy and that the Veteran's gynecologist had stated that the Veteran's troubles began in 1996.

After a thorough review of the entirety of the evidence of record the Board finds that service connection for a total hysterectomy with a suspended bladder is not warranted.  As noted above, the evidence shows that the Veteran had a total hysterectomy in 2001.  However, pertinent records fail to show that the Veteran incurred any injury or disease in service leading to that that surgery.  

In reaching its conclusion, the Board acknowledges the Veteran's reports of menstrual problems and anemia during service.  The Board acknowledges that the Veteran is competent to describe the gynecological symptoms that she has experienced.  See 38 C.F.R. § 3.159(a)(2) (2011) (defining "competent lay evidence").  However, statements from the Veteran that she began experiencing symptoms during her period of active service are not credible.  A review of the Veteran's service treatment records for her period of active service do not reflect chronic complaints of menorrhagia or anemia.  Moreover, post-service treatment records do not indicate that the Veteran reported irregular menses with heavy flow and anemia until 1996.  Thus, no continuity of symptomatology has been established by either the clinical records or the Veteran's own statements.  

The Board also points out that the competent medical evidence of record weighs against the claim.  In this regard, the VA examiner who conducted the September 2011 examination opined that the gynecological problems that led to the Veteran's hysterectomy did not have their onset during active service.  The Board finds the VA examiner's opinion to be persuasive because it is based on a review of the claims file and a history provided by the Veteran and is supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board notes that the Veteran herself apparently believes that the gynecological problems that led to her hysterectomy began during active service.  While the Board recognizes that the Veteran is a nurse and is thus competent to provide such an opinion, her opinion does not contain any supporting rationale or reference to evidence in the claims file.  

Similarly, with regard to symptomatology experienced during the Veteran's periods of ACDUTRA or INACDUTRA, the Board observes that the Veteran's service records do not show any treatment for any type of gynecological condition or symptomatology during any delineated period of ACDUTRA or INACDUTRA.  Rather, it is VA treatment records which first show treatment for the Veteran's gynecological conditions.  As noted above, with respect to periods of ACDUTRA service, there must be some evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  There is no indication that the Veteran was in a period of ACDUTRA when her gynecological symptoms first began.    

In sum, there is a preponderance of evidence against a finding that the Veteran's hysterectomy is etiologically related to her periods of active service or to her periods of ACDUTRA.  Accordingly, the Veteran's claim is denied.  In making this determination, the Board has considered the provisions on 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  


ORDER

Entitlement to service connection for a total hysterectomy with a suspended bladder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


